Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.
 Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5, line 2 read “the pressure vessel holding a portion of the treatment compound as a vapor” and should read “the pressure vessel holding the portion of the treatment compound as the vapor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ekanayake et al. (US 2015/0354403).
Regarding claim 1, Ekanayake discloses a vapor-based system (Figure 3) for treating one or more components (para 26) of a gas turbine engine (10), the system comprising: 
a treatment compound (flow through 128) heated to a delivery temperature (a compound inherently has a temperature and is heated to the delivery temperature by the boiler 192) for a corresponding delivery pressure (the compound will inherently have a pressure which correlates to the temperature), wherein the delivery temperature is greater than an engine component surface temperature (para 37 describes the engine internal components as at or below 63 degrees Celsius and para 43 describes the flow through 128 having steam, which occurs at 100 degrees Celsius), and wherein the treatment compound is a cleaning agent, a restorative agent, or a protective agent, wherein the treatment compound is a water-based compound (The water 108 acts as a cleaning agent and is water-based. Further paragraph 26 describes adding a filming agent to the treatment compound which acts as a protective agent and is also water-based because it is mixed with the water from 108); 
a storage vessel containing the treatment compound (108), wherein the storage vessel is a pressure vessel (Figure 2 shows vessel 108 with valves 136 and 134 which can maintain the pressure within the vessel) holding a portion of the treatment compound as a vapor (para 35 describes the substance as steam) or wherein the storage vessel is a pressure vessel (Figure 2 shows vessel 108 with valves 136 and 134 which can maintain the pressure within the vessel) holding a portion of the treatment compound in a liquid state (para 35 describes an embodiment where the water 110 in 108, i.e. liquid water, can be vaporized in the boiler downstream of 108) and is operably coupled to a vaporizer (192 adjacent mixing chamber 120); and

Regarding claim 3, Ekanayake discloses wherein the treatment compound is a protective compound (para 26 describes the treatment compound creating a protective film on the internal components of the gas turbine such as compressor blades and vanes).
Regarding claim 4, Ekanayake discloses wherein the storage vessel is a first storage vessel (108), the vapor-based system further comprising: 
a second storage vessel (116); 
wherein the treatment compound further comprises a first active ingredient (110) held in the first storage vessel and a second active ingredient (118) held in the second storage vessel; and 
wherein the delivery module further comprises a mixing chamber (120) operably coupled to the first storage vessel and the second storage vessel (figure 3).
Regarding claim 5, Ekanayake discloses wherein the storage vessel is the pressure vessel (108) holding a portion of the treatment compound as a vapor (Figure 2 shows vessel 108 with valves 136 and 134 which can maintain the pressure within the vessel), the vapor- based system further comprising: 
a pressure control mechanism (132) coupled to the pressure vessel and a temperature control mechanism coupled to the pressure vessel (192).
Regarding claim 6, Ekanayake discloses wherein the storage vessel is the pressure vessel (108) holding the portion of the treatment compound in the liquid state and is operably coupled to the vaporizer (para 35 describes an embodiment where the water 110 in 108, i.e. liquid water, can be vaporized in the boiler 192 downstream of 108), the vapor-based system further comprising: 
a first pressure control mechanism (132) coupled to the pressure vessel and a first temperature control mechanism (120 receives other fluids from 124 or 126 thus adjusting the temperature) coupled to the pressure vessel; and 
wherein the vaporizer (192 adjacent mixing chamber 120) is further operably coupled to the delivery module (Figure 3 shows the delivery module 128 and piping above 128 are operably coupled to the vaporizer 192 through piping between the two elements), and wherein the vaporizer comprises a second temperature control mechanism and a second pressure control mechanism (134).
Regarding claim 7, Ekanayake discloses wherein the storage vessel is the pressure vessel (108) holding the portion of the treatment compound in the liquid state and is operably coupled to the vaporizer (para 35 describes an embodiment where the water 110 in 108, i.e. liquid water, can be vaporized in the boiler downstream of 108) and the delivery module is a liquid delivery module (para 43 describes the treatment compound as a liquid gas mixture, so the delivery module delivers liquids), the vapor-based system further comprising: 
a pressure control mechanism (132) coupled to the pressure vessel and a temperature control mechanism coupled to the pressure vessel (120 receives other fluids from 124 or 126 thus adjusting the temperature); 

an engine air-path pressure (para 37 describes the engine as off-line, so the pressure is the ambient pressure), the engine air-path pressure being less than the delivery pressure (Because the delivery temperature is raised, according to the ideal gas law the pressure will also be raised, i.e. above ambient pressure).
Regarding claim 9, Ekanayake discloses further comprising: a discharge collector positioned to capture a vapor-based system waste fluid (paragraph 48 describes drains, when they are closed the waste fluid is captured by the closed drains, i.e. discharge collector).
Regarding claim 10, Ekanayake discloses wherein the delivery temperature is a compound deposition temperature, wherein the compound deposition temperature is the temperature at which a portion of the treatment compound changes phase and condenses on the engine component surface (para 26 describes the treatment compound forming a film on the internal components, i.e. the temperature is such that the compound may deposit or condense on the surface of the engine components).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ekanayake in view of Zhang et al. (US 9,239,013).
Regarding claim 2, Ekanayake discloses all the essential features of the claimed invention except wherein the delivery module further comprises: a hose; and a fuel system coupler operably coupling the delivery module to a fuel system, wherein the engine access point is a fuel injector nozzle.
Zhang teaches wherein the delivery module (Figure 1; 204) further comprises: a hose (204); and a fuel system coupler (the join between 204 and 146) operably coupling the delivery module to a fuel system (144, 146 and 118), wherein the engine access point is a fuel injector nozzle (118).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ekanayake’s invention to include wherein the delivery module further comprises: a hose; and a fuel system coupler operably coupling the delivery module to a fuel system, wherein the engine access point is a fuel injector nozzle in order to reduce coking and increase reliability of the engine as suggested and taught by Zhang in col. 7, ll. 21-28.
Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. 
On page 9, Applicant argues that “the liquid water in Ekanayake cannot be equated to “a cleaning agent, a restorative agent, or a protective agent, wherein the treatment compound is a water-based compound” as recited in amended claim 1”.  Ekanayake teaches water, which is heated and is water-based.  The addition of the filming agent 118 teaches that the combined Ekanayake fails to teach or suggest vaporizing the treatment compound itself”; however, heating a portion of the compound (the water) before mixing with the filming agent to form the compound does heat the compound when mixed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERYN A MALATEK/            Examiner, Art Unit 3741